   Case 1:20-cv-00502-RJJ-RSK ECF No. 1 filed 06/04/20 PageID.1 Page 1 of 9




                   IN THE UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


 UNITED STATES OF AMERICA,                          CASE NO.:

               Plaintiff,

        v.                                          JUDGE

 DARRELL JONES,                                     COMPLAINT OF THE UNITED
 FATIMA JONES, and                                  STATES OF AMERICA
 JONES INVESTING, LLC,
                                                    JURY TRIAL DEMANDED
               Defendants.


       For its Complaint, the United States of America alleges as follows:

      1.      This action is brought by the United States to enforce the provisions of Title VIII

of the Civil Rights Act of 1968 (the Fair Housing Act), as amended, 42 U.S.C. §§ 3601, et seq.

                                   JURISDICTION AND VENUE

      2.      This court has jurisdiction over this action under 28 U.S.C. § 1331 and 42 U.S.C.

§ 3614(a).

      3.      Venue is proper in this district under 28 U.S.C. § 1391(b) because the actions and

omissions giving rise to the United States’ allegations occurred in the Western District of

Michigan, and Defendants reside or do business in the Western District of Michigan.

                                           DEFENDANTS

      4.      Defendant Darrell Jones is a resident of Muskegon, Michigan.

      5.      At all times relevant to this complaint, Defendant Fatima Jones has been married

to Defendant Darrell Jones and a resident of Muskegon, Michigan.

      6.      Defendant Jones Investing, LLC is a Michigan limited liability company whose
   Case 1:20-cv-00502-RJJ-RSK ECF No. 1 filed 06/04/20 PageID.2 Page 2 of 9



principal place of business is in and around the city of Muskegon, Michigan.

  DISCRIMINATORY HOUSING PRACTICES OF DEFENDANT DARRELL JONES

      7.       Since at least 2008, Defendant Darrell Jones has operated a residential rental

business in or around Muskegon, Michigan.

      8.       At all times relevant to this action, Defendant Darrell Jones has owned or had an

ownership interest in and/or managed at least twenty-five residential properties in or around

Muskegon, Michigan (the “subject properties”).

      9.       These properties include, but are not limited to, the following addresses in

Muskegon, Michigan: 2179 Continental St., 3314 Lemuel St., 1095 Fleming Ave., 1316 Allen St.,

222 W. Dale Ave., 866 E. Isabella St., 1507 Park St., 1875 Dyson St., 821 Evanston Ave., and

1748 5th St.

      10.      The subject properties described above are “dwellings” within the meaning of the

Fair Housing Act (FHA) (42 U.S.C. § 3602(b)).

      11.      At all times relevant to this action, Defendant Darrell Jones performed management

duties at the subject properties including, but not limited to, advertising vacancies, accepting or

rejecting prospective tenants, setting rates for rent and security deposits, collecting rent, accepting

requests for repairs, making repairs, and evicting tenants.

      12.      At all times relevant to the action, Defendant Darrell Jones’ wife, Fatima Jones,

and/or Jones Investing, LLC, also owned or co-owned the subject properties. Defendants Fatima

Jones and/or Jones Investing, LLC, engaged Darrell Jones to act as their agent to manage the

subject properties that they owned or co-owned, and provided him with the actual or apparent

authority to receive applications for tenancy; to accept or reject prospective tenants; to bind tenants

to landlord/tenant contracts by signing leases; to use keys to access tenants’ housing; to collect

rents and fees; to make repairs in tenants’ housing; to make adjustments to the amounts of rent,


                                                  2
   Case 1:20-cv-00502-RJJ-RSK ECF No. 1 filed 06/04/20 PageID.3 Page 3 of 9



fees, or security deposits; and to evict tenants or otherwise enforce lease provisions for the subject

properties.

      13.      On repeated occasions from at least 2008 through at least July 2018, Defendant

Darrell Jones has subjected multiple female tenants of the subject properties to discrimination on

the basis of sex, including severe, pervasive, and unwelcome sexual harassment, on multiple

occasions. Such conduct has included, but has not been limited to the following:

               a.    Making unwelcome sexual comments, making unwelcome sexual advances,

                     and making unwelcome requests for pictures of female tenants’ naked body

                     parts;

               b.    Offering to grant tangible housing benefits—such as making repairs and/or

                     reducing the rent, and overlooking or excusing late or unpaid rent—in

                     exchange for sex or sex acts;

               c.    Touching female tenants on their buttocks, breasts, and other parts of their

                     bodies without their consent;

               d.    Taking adverse housing actions, such as eviction or refusing to make repairs,

                     or threatening to take such actions, against female tenants who objected to

                     and/or refused sexual advances;

               e.    Expressing a preference for renting to single female tenants, and taking

                     adverse housing actions against female tenants upon learning that they were

                     not single; and

               f.    Entering the homes of female tenants without their consent.

      14.      For example, in 2018, Darrell Jones repeatedly harassed a female tenant who lived

in one of the subject properties by making unwelcome sexually inappropriate comments to her

about her body when he collected her rent; making unwelcome requests that she go on dates with

                                                  3
   Case 1:20-cv-00502-RJJ-RSK ECF No. 1 filed 06/04/20 PageID.4 Page 4 of 9



him; making unwelcome requests for pictures of her naked body parts; making unwelcome

requests for sexual activity; touching her buttocks without her consent; and delaying or refusing

to make repairs and evicting her once his sexual advances were rebuffed.

      15.      In another example, on numerous occasions from 2013-2016, Darrell Jones touched

the breasts of a female tenant who lived in one of the subject properties without her consent. He

also made unwelcome comments to the female tenant about his genitalia and requested that she

touch his penis when he collected the female tenant’s rent. Additionally, Darrell Jones told the

female tenant she could not have her boyfriend at the subject property.

      16.      In another example, in 2016, Darrell Jones repeatedly pressured a female tenant

who lived at one of the subject properties to show him her buttocks or breasts. Darrell Jones told

her that if she showed him her buttocks or breasts he would reduce her rent. He also offered to

waive the female tenant’s rental payment completely if should would have sex with him.

Additionally, on multiple occasions, when he collected her rent in person, he made unwelcome

inappropriate sexual comments to the female tenant, tried to hug her and touch her buttocks

without her consent, and made unwelcome requests that she give him naked pictures of herself.

      17.      The experiences of these three women described above in paragraphs 13-16 were

not isolated instances; nor were they the only instances of Darrell Jones’ sexual harassment.

Rather, these instances were part of Darrell Jones’ longstanding pattern and practice of illegal

sexual harassment of these and multiple other female tenants between 2008 and the present.

      18.      Defendant Darrell Jones’ discriminatory housing practices, as described above in

paragraphs 13-17, occurred within the scope of his agency relationship with Defendants Fatima

Jones, and/or Jones Investing, LLC, or were aided by the existence of that agency relationship.

                               DEFENDANT FATIMA JONES

      19.      Defendant Fatima Jones co-owns the following subject properties: 3314 Lemuel


                                                4
   Case 1:20-cv-00502-RJJ-RSK ECF No. 1 filed 06/04/20 PageID.5 Page 5 of 9



St., 222 West Dale Ave., and 1748 5th St.

       20.      At all times relevant to the action, Defendant Fatima Jones engaged Defendant

Darrell Jones to act as her agent to manage the subject properties listed in Paragraph 19 above, and

provided him with the actual or apparent authority to receive applications for tenancy; to accept or

reject prospective tenants; to bind tenants to landlord/tenant contracts by signing leases; to use

keys to access tenants’ housing; to collect rents and fees; to make repairs in tenants’ housing; to

make adjustments to the amounts of rent, fees, or security deposits; and to evict tenants or

otherwise enforce lease provisions for those subject properties.

       21.      At least some of the discriminatory housing practices of Defendant Darrell Jones,

as described above in paragraphs 13-17 occurred at one of the subject properties listed above in

paragraph 19. Such discriminatory housing practices occurred within the scope of his agency

relationship with Defendant Fatima Jones, or were aided by the existence of that agency

relationship.

       22.      Defendant Fatima Jones is vicariously liable for the discriminatory housing

practices of her agent, Darrell Jones, as described above in paragraphs 13-17 and 21.

                  LIABILITY OF DEFENDANT JONES INVESTING, LLC

       23.      Defendant Jones Investing, LLC is a Michigan limited liability company, formed

in 2008. Darrell Jones is the President of the company.

       24.      Defendant Jones Investing, LLC has an ownership interest in the following subject

properties: 2179 Continental Street and 1507 Park Street.

       25.      At all times relevant to the action, Defendant Jones Investing, LLC engaged Darrell

Jones to act as its agent to manage the subject properties listed in paragraph 24, and provided him

with the actual or apparent authority to receive applications for tenancy; to accept or reject

prospective tenants; to bind tenants to landlord/tenant contracts by signing leases; to use keys to


                                                 5
   Case 1:20-cv-00502-RJJ-RSK ECF No. 1 filed 06/04/20 PageID.6 Page 6 of 9



access tenants’ housing; to collect rents and fees; to make repairs in tenants’ housing; to make

adjustments to the amounts of rent, fees, or security deposits; and to evict tenants or otherwise

enforce lease provisions for those subject properties.

       26.        At least some of the discriminatory housing practices of Defendant Darrell Jones,

as described above in paragraphs 13-17, occurred at one of the subject properties listed above in

paragraph 24. Such discriminatory housing practices occurred within the scope of his agency

relationship with Defendant Jones Investing, LLC, or were aided by the existence of that agency

relationship.


       27.        Defendant Jones Investing, LLC is liable for the discriminatory housing practices

of its agent, Darrell Jones, as described above in paragraphs 13-17 and 26. Defendant Jones

Investing, LLC knew or should have known of Defendant Darrell Jones’ discriminatory housing

practices, had the authority to take preventive and corrective action, and failed to take reasonable

preventive or corrective measures to prevent or redress Defendant Darrell Jones’ conduct.

                                            CAUSE OF ACTION

       28.        By the actions and statements described above, Defendants have:

             a.    Denied dwellings or otherwise made dwellings unavailable because of sex, in

                   violation of 42 U.S.C. § 3604(a);

             b.    Discriminated in the terms, conditions, or privileges of the rental of dwellings, or

                   in the provision of services or facilities in connection therewith, because of sex,

                   in violation of 42 U.S.C. § 3604(b);

             c.    Made statements with respect to the rental of dwellings that indicate a preference,

                   limitation, or discrimination based on sex, in violation 42 U.S.C. § 3604(c); and

             d.    Coerced, intimidated, threatened, or interfered with persons in the exercise or



                                                   6
   Case 1:20-cv-00502-RJJ-RSK ECF No. 1 filed 06/04/20 PageID.7 Page 7 of 9



                   enjoyment of, or on account of their having exercised or enjoyed, their rights

                   granted or protected by Section 804 of the Fair Housing Act, in violation of 42

                   U.S.C. § 3617.

       29.        Defendants’ conduct constitutes:

             a.    A pattern or practice of resistance to the full enjoyment of the rights granted by

                   the Fair Housing Act, 42 U.S.C. §§ 3601, et seq., and

             b.    A denial to a group of persons of rights granted by the Fair Housing Act, 42

                   U.S.C. §§ 3601, et seq., which denial raises an issue of general public importance.

       30.        Female tenants and persons associated with them have been injured by Defendants’

discriminatory conduct. Such persons are aggrieved persons as defined in 42 U.S.C. § 3602(i),

and have suffered damages as a result of Defendants’ conduct.

       31.        The conduct of Defendants Darrell Jones and Jones Investing, LLC was intentional,

willful, and/or taken in reckless disregard of the rights of others.

                                          PRAYER FOR RELIEF

WHEREFORE, the United States requests that the Court enter an Order that:

             a.    Declares that Defendants’ discriminatory practices violate the Fair Housing Act,

                   as amended, 42 U.S.C. §§ 3601, et seq.;

             b.    Enjoins Defendants, their agents, employees, and successors, and all other

                   persons in the active concert or participation with them from:

                    i.   Discriminating on the basis of sex, including engaging in sexual

                         harassment, in any aspect of the rental of a dwelling;

                   ii.   Interfering with or threatening to take any action against any person

                         engaged in the exercise or enjoyment of rights granted or protected by the

                         Fair Housing Act, as amended;


                                                     7
   Case 1:20-cv-00502-RJJ-RSK ECF No. 1 filed 06/04/20 PageID.8 Page 8 of 9



                iii.   Failing or refusing to take such affirmative steps as may be necessary to

                       restore, as nearly as practicable, Defendants’ victims of past unlawful

                       practices to the position they would have been in but for the discriminatory

                       conduct; and

                iv.    Failing or refusing to take such affirmative steps as may be necessary to

                       prevent the recurrence of any discriminatory conduct in the future and to

                       eliminate, as nearly as practicable, the effects of Defendants’ unlawful

                       practices;

           c.    Awards monetary damages to each person aggrieved by Defendants’

                 discriminatory conduct, pursuant to 42 U.S.C. § 3614(d)(1)(B);

           d.    Assesses civil penalties against Defendants in order to vindicate the public

                 interest, pursuant to 42 U.S.C. § 3614(d)(1)(c); and

           e.    Awards such additional relief as the interests of justice may require.

                                              JURY DEMAND


       The United States hereby demands a trial by jury of all issues so triable pursuant to Rule

38 of the Federal Rules of Civil Procedure.




Dated: June 4, 2020




                                                 8
  Case 1:20-cv-00502-RJJ-RSK ECF No. 1 filed 06/04/20 PageID.9 Page 9 of 9



Respectfully submitted,


                                      WILLIAM P. BARR
                                      Attorney General



ANDREW B. BIRGE                       ERIC S. DRIEBAND
United States Attorney                Assistant Attorney General
Western District of Michigan          Civil Rights Division


                                      SAMEENA SHINA MAJEED
                                      Chief

/s/ Laura A. Babinsky                 /s/ Onjil McEachin
Laura A. Babinsky                     TIMOTHY J. MORAN
Assistant U.S. Attorney               Deputy Chief
United States Attorney’s Office       ONJIL McEACHIN
Western District of Michigan          Trial Attorney
330 Ionia Avenue NW, Suite 501        Housing and Civil Enforcement Section
Grand Rapids, MI 49503-2549           Civil Rights Division
Tel: (616) 456-2404                   U.S. Department of Justice
Fax: (616) 456-2510                   150 M Street NE
laura.babinsky@usdoj.gov              8th Floor
                                      Washington, DC 20530
                                      Phone: (202) 353-4136
                                      Fax: (202) 514-1116
                                      E-mail: onjil.mceachin@usdoj.gov


                                      Attorneys for Plaintiff
                                      United States of America




                                     9
